Citation Nr: 0725656	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
open angle glaucoma of the left eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for open angle 
glaucoma of the left eye and assigned a noncompensable 
evaluation effective February 20, 2004.

During the pendency of this appeal, in a February 2005 rating 
decision, the RO granted the veteran an increased rating from 
0 percent to 10 percent, effective February 20, 2004.  
Regardless of the RO's actions, the veteran's claim remains 
in controversy unless the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the claim is still properly before the Board.


FINDING OF FACT

The veteran's open angle glaucoma of the left eye includes 
corrected distance visual acuity of 20/20 in both eyes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for open angle glaucoma of the left eye have not been 
met during any portion of the appeal period.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.84A, 
Diagnostic Codes 6013 and 6079 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in March 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a July 2004 decision of the 
RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
June 2004 and March 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's condition since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than through 
VA, which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

This appeal stems from a rating that granted service 
connection and assigned the initial rating.  Accordingly, 
"staged" ratings may be assigned if warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which of two evaluations to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran alleges that his eyes are worse than the current 
rating reflects.  Specifically, he states his corrected 
vision is far from perfect and he particularly has trouble 
with peripheral vision.

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes (DCs) 6000 to 6092.  The veteran's left eye 
condition is rated under DC 6013 for non congestive glaucoma.  
DC 6013 calls for a minimum rating of 10 percent unless a 
higher rating is warranted under the codes for impairment of 
visual acuity or field loss.  Currently, the veteran is 
assigned the minimum 10 percent rating. 

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally. 

A rating greater than 10 percent under Diagnostic Code 6080 
for impairment of field vision would require (a) concentric 
contraction of visual field to 60 degrees, but not to 45 
degrees, bilaterally; (b) concentric contraction of visual 
field to 45 degrees, but not to 30 degrees, bilaterally; (c) 
concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, bilaterally; (d) concentric contraction of 
visual field to 15 degrees, but not to 5 degrees unilaterally 
or bilaterally; (e) concentric contraction of visual field to 
5 degrees unilaterally or bilaterally; (f) loss of nasal half 
of visual field, bilaterally; or (g) loss of temporal half of 
visual field, bilaterally.

As will be explained below, the medical evidence does not 
show the veteran has impairment of field vision to a 
compensable degree.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A disability rating greater than 10 percent 
would require at least impairment of central visual acuity 
correctable to 20/70 in one eye and correctable to 20/50 in 
the other eye. 

Similarly, as will be shown below, the medical findings do 
not show compensable visual acuity loss.  Thus, a rating 
greater than 10 percent is not warranted for the veteran's 
left eye glaucoma under impairment of visual acuity or 
impairment of field vision.

The veteran's VA outpatient treatment records indicate a 
diagnosis of glaucoma in the left eye and treatment thereof.  
The veteran was afforded two VA examinations, in June 2004 
and March 2007.

The June 2004 VA examiner indicated a diagnosis of open angle 
glaucoma left eye with normal corrected distance and near 
vision bilaterally and left eye visual field arcuate defect, 
but not to a compensable degree under DC 6080.  

The March 2007 VA examiner similarly diagnosed the veteran 
with open angle glaucoma of the left eye with normal 
corrected vision bilaterally.  Again, the veteran's right eye 
visual field was within normal range whereas the left eye 
visual field had some defect, but not to a compensable degree 
under DC 6080.

Specifically, the left eye showed an average contraction to 
54 degrees.  The field of vision temporally was 72 degrees; 
vision down temporally was 78 degrees; field of vision down 
was 68 degrees; field of vision down nasally was 51 degrees; 
field of vision nasally was 38 degrees; field of vision up 
nasally was 20 degrees; field of vision up was 48 degrees; 
and field of vision up temporally was 57 degrees. The total 
remaining visual field for the left eye was 432.  The 
veteran's left eye visual acuity was 20/50 (6/15).

The right eye showed an average contraction to 63.5 degrees. 
The field of vision temporally was 57 degrees; vision down 
temporally was 56 degrees; field of vision down was 71 
degrees; field of vision down nasally was 80 degrees; field 
of vision nasally was 82 degrees; field of vision up nasally 
was 59 degrees; field of vision up was 52 degrees; and field 
of vision up temporally was 51 degrees. The total remaining 
visual field for the right eye was 508.  The veteran's right 
eye visual acuity was 20/20. 

The Board finds the required visual acuity or field vision 
impairment warranting a rating greater than 10 percent is not 
shown.  A unilateral field vision impairment of 54 degrees is 
not compensable under DC 6080.  A unilateral visual acuity 
defect of 20/50 is not compensable under DCs 6061-6079.  

The veteran is entitled to the minimum rating of 10 percent 
for his left eye glaucoma.  No higher rating under a 
different diagnostic code is warranted.  There is no 
indication that the veteran's left eye glaucoma is congestive 
or inflammatory manifested by frequent attacks of 
considerable duration.  The veteran does not have diplopia or 
any other ocular manifestations warranting a rating greater 
than 10 percent.

Essentially, the veteran has minimal unilateral impairment of 
field vision due to his left eye glaucoma, and the Board 
finds the 10 percent evaluation assigned to the veteran for 
his left eye condition is appropriate during the entire 
appeal period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased initial 
disability evaluation for left eye glaucoma must be denied.  
See 38 U.S.C.A §5107 (West 2002 and Supp. 2007).


ORDER

Entitlement to an initial rating greater than 10 percent for 
open angle glaucoma of the left eye is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


